United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, Valparaiso, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1169
Issued: November 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 3, 2012 appellant filed a timely appeal of a November 1, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the Board has jurisdiction
over the merits of the case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish necrotizing
fasciitis due to his federal employment.
On appeal appellant alleged that there was nothing to suggest that a direct causal
relationship did not exist.
1
2

5 U.S.C. § 8101 et seq.

Following OWCP’s November 1, 2011 decision, appellant submitted additional evidence. As OWCP did not
consider this evidence in reaching a final decision, the Board may not consider it for the first time on appeal.
20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 31, 2011 appellant then a 64-year-old health technician/paramedic filed an
occupational disease claim alleging that he had developed necrotizing fasciitis, clostridium
septicum due to factors of his federal employment. He stated that he returned from a two-week
deployment in Haiti on January 30, 2010 and was diagnosed with strep throat. Appellant stated
that periodically after that he developed multiple episodes of uncontrolled fevers and on July 2,
2011 received a diagnosis of necrotizing fasciitis.
In a letter dated August 19, 2011, OWCP requested additional factual and medical
evidence in support of appellant’s claim and allowed 30 days for a response. Appellant
completed a narrative statement on September 14, 2011 and stated that since his return from
Haiti in January 2010 he experienced at least two bouts of uncontrolled shivering. On June 30,
2011 along with the shivering he experienced nausea and diarrhea with periods of reduced level
of consciousness. On July 2, 2011 appellant sought treatment at the hospital and received a
diagnosis of necrotizing fasciitis. He stated that necrotizing fasciitis was dormant in his colon
since his strep throat.
In a report dated September 8, 2011, Dr. Robert E. Hruby, a Board-certified surgeon,
stated that he first examined appellant on July 2, 2011 with necrotizing fasciitis and myonecrosis
secondary to clostridium perfringens infection. He stated that appellant developed multisystem
organ failure and required treatment for respiratory failure, renal failure and overwhelming
sepsis. Dr. Hruby opined, “From a clinical standpoint, the infectious etiology of his disease may
be related to his deployment to Haiti although deployment occurred months before. The medical
literature suggests that these types of unusual infections mainly remain dormant in the
gastrointestinal tract for extended periods of time.”
Appellant submitted his hospital records. On July 2, 2011 Dr. Hruby examined appellant
and diagnosed necrotizing fasciitis requiring wide debridement of the upper back, right flank and
right anterior abdominal wall. He noted that appellant had a two-day history of loose stools,
nausea and vomiting, hypotensive, acute renal insufficiency and hypovolemic with impending
shock. Appellant had necrotizing fasciitis involving the shoulder and right hemithorax for which
he received surgical debridement. He underwent surgical debridement on July 2 and 3, 2011.
On July 3, 2011 Dr. John J. Kossuta3 noted that appellant attributed his condition to a
contaminated salad. Dr. Hruby examined appellant on July 3, 2011 and diagnosed necrotizing
fasciitis with no clear source, possibly spontaneous, with multisystem organ failure. On July 3,
2011 appellant underwent further surgical debridement of his right posterior shoulder and right
lower quadrant anterior abdominal wall. On July 22, 2011 Dr. Hruby diagnosed clostridium
perfringens necrotizing fasciitis involving the upper back, right flank and right anterior
abdominal wall.
By decision dated November 1, 2011, OWCP denied appellant’s claim on the grounds
that the medical evidence did not establish that his diagnosed condition was due to his
employment. It found that appellant, a federal employee, filed a timely claim, and that the
3

Dr. Kossuta’s creditionals cannot be determined.

2

employment factors occurred and a medical condition was diagnosed, but that he had not
established a causal relationship between his diagnosed condition and his employment. OWCP
noted that only Dr. Hruby discussed the possible relationship between appellant’s deployment in
Haiti and his diagnosed medical condition and that he did not provide an explanation of the
relationship between the two.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”4 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.5
ANALYSIS
Appellant alleged that he was deployed to Haiti in January 2011 and that in July 2011 he
developed necrotizing fasciitis due to clostridium perfringens. He has established that he is a
federal employee and has implicated a factor of employment, travel to Haiti as causing or
contributing to his diagnosed condition of necrotizing fasciitis. However, appellant has not
submitted sufficient medical opinion evidence to establish a causal relationship between his
employment and his diagnosis.
Appellant initially attributed his injury to a contaminated salad eaten in July 2011. The
medical evidence does not address this etiology and if appellant’s condition was due to a
contaminated salad, he has submitted no evidence that this was related to his employment in any
way.
In a report dated September 8, 2011, Dr. Hruby stated that the infectious etiology of
appellant’s disease may be related to his deployment to Haiti. The Board has held that medical
opinions that are speculative or equivocal in character diminish the probative value of the
medical opinion.6 Dr. Hruby did not explain how or why he believed that appellant developed
4

20 C.F.R. § 10.5(q).

5

Lourdes Harris, 45 ECAB 545, 547 (1994).

6

A.G., Docket No. 12-659 (issued August 22, 2012); D.D., 57 ECAB 734, 738 (2006).

3

necrotizing fasciitis and myonecrosis due to his deployment to Haiti. He merely indicated that
there was a possible connection. Without medical opinion evidence addressing mechanics by
which appellant’s deployment to Haiti would have resulted in the diagnosed condition, and
offering a clear opinion that this deployment was the cause of his disease process, this report is
not sufficient to meet his burden of proof. Dr. Hruby further noted that appellant’s deployment
was months before his disease process and stated that the medical literature suggested that
clostridium perfringens infections “mainly remain dormant in the gastrointestinal tract for
extended period of time.” He did not provide any citations to medical literature and did not
explain why he believed that appellant’s clostridium perfringens infection developed due to his
deployment to Haiti. The Board has held that excerpts of medical publications are of no
evidentiary value in establishing a claim as they are of general application and are not
determinative as to whether specific conditions or disability were the result of the employment.
This material has probative value only to the extent that it is interpreted and cited by a physician
rendering an opinion on the causal relationship between a condition and specified employment
injury.7
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish a causal relationship between his deployment to Haiti in January 2011 and his
disease process in July 2011. On appeal appellant asserted that there was no evidence that his
condition was not related to his deployment. As noted above, in order to establish a claim for an
occupational disease he has the burden of proof to establish a causal relationship between his
condition and his employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant had not submitted the necessary medical opinion evidence
to establish a causal relationship between his implicated employment duties and diagnosed
condition and to establish his occupational disease claim.

7

Harlan L. Soeten, 38 ECAB 566, 567 (1987).

4

ORDER
IT IS HEREBY ORDERED THAT the November 1, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

